Citation Nr: 0606784	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In January 2004, the veteran testified at an RO hearing 
before a Hearing Officer.  A transcript of the hearing is 
part of the record.  

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  In December 1984, the Board denied the veteran's appeal, 
stating that a new factual basis to establish service 
connection had not been established.  The veteran did not 
appeal the Board's decision.  

3.  Evidence received since the December 1984 Board denial is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.  






CONCLUSION OF LAW

No new and material evidence has been received since the 
December 1984 Board decision to reopen a claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1984, the Board denied the veteran's appeal.  The 
veteran did not continue the appeals process.  The Board's 
December 1984 decision is final.  When a rating decision 
issued by the RO is affirmed by the Board, that determination 
is considered final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1104 (2005).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

Evidence received since the December 1984 Board decision 
consists of records from the San Juan VA Medical Center 
(VAMC), duplicates of statements from the veteran's 
classmates, friends, professor, and his military commander, a 
duplicate of the veteran's entrance physical, and a 
transcript of the veteran's January 2004 RO hearing.  

Of the evidence listed above, only the VAMC records and 
January 2004 hearing transcript are new, in that they have 
not been submitted to VA before.  However, the Board finds 
that the evidence is not new and material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Specifically, none of the evidence received indicates that 
the veteran's psychiatric disorder was incurred during, or 
aggravated by, his military service from March 1946 to 
December 1946.  In this regard, it is important for the 
veteran to understand that continued recent treatment for 
this disorder does not provide a basis to find that this 
disorder has any relationship to service more than 50 years 
ago. 

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a psychiatric 
disorder.  The claim is not reopened.  38 U.S.C.A. § 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2002, as well as information provided in the 
September 2003 statement of the case (SOC), the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the September 2003 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
March 2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  

However, the Board is satisfied that the March 2002 VCAA 
notice and the September 2003 otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
and VA medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

In any event, the Board points out that the VCAA expressly 
provides that nothing in the Act "shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title."  38 
U.S.C. § 5103A(f).  

ORDER

As no new and material evidence has been received, the claim 
for service connection for a psychiatric disorder is not 
reopened.  The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


